DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/17/2022 in response to the Non-Final Rejection mailed on 12/17/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 18-19 are cancelled.
4.	Claims 1-17 and 20 are pending.
5.	Applicant’s remarks filed on 06/17/2022 in response to the Non-Final Rejection mailed on 12/17/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
6.	The rejection of claims 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims to cancel claims 18-19.
7.	The rejection of claims 1-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is maintained for the reasons of record and the reasons set forth below.
	Claims 1 (claims 2, 13, and 14 dependent therefrom), 3-12, 15-17 and 20 recite various enzymes by the names CYP82Y1, CYP82X2, AT1, CYP82X1, OMT, CXE1, and NOS.  A review of the specification defines these terms as “any and all enzymes comprising a sequence of amino acid residues which is substantially identical to the amino acid sequences constituting any polypeptide set forth herein, including, for example”, SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, respectively.  The definitions in the specification do not clearly define the metes and bounds of the claimed polypeptides as the disclosed sequences are merely exemplary and non-limiting.  Accordingly, it is unclear what the structure of the claimed polypeptides are intended to encompass.  It is suggested that applicants clarify the meaning of the claims.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the currently amended claims overcome the rejection.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.  The amendment to recite “an engineered cell” and “at least one particular enzyme” is not sufficient to set forth the metes and bounds of the claimed polypeptides.
8.	Claims 15-17 and 20 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
	Regarding claim 15 (claims 16-17 and 20 dependent therefrom), there is insufficient antecedent basis for the limitation “the particular polypeptide” in the claims.
Claim Rejections - 35 USC § 112(a)
9.	The written description rejection of claims 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 18-19.
10.	The scope of enablement rejection of claims 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 18-19.
11.	The written description rejection of claims 1-17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
	Claims 1-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 1-2 and 13-14 are drawn to a method of making noscapine or a noscapine synthesis intermediate comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a first canadine derivative, a first papaveroxine derivative and narcotine hemiacetal; and (b) contacting the noscapine pathway precursor with at least one of the enzymes selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine or the noscapine synthesis intermediate wherein the noscapine intermediate is a second canadine derivative, a first or second papaveroxine derivative, narcotine hemiacetal or noscapine; and wherein the first canadine derivative has the chemical formula (I), wherein the second canadine derivative has the chemical formula (II) and wherein the first and second papaveroxine derivative have the chemical formula (III).  
	As amended, claims 3-12 are drawn to a method of making noscapine comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a canadine derivative and a papeveroxine derivative and (b) contacting the noscapine pathway precursor with at least one of the enzyme selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine and wherein the canadine derivative has the chemical formula (I), wherein the papaveroxine derivative has the chemical formula (III).
	As amended, claims 15-17 and 20 are drawn to method for preparing noscapine and/or one or more of the noscapine synthesis intermediates selected from the group of noscapine synthesis intermediates consisting of: 1-hydroxy-N-methylcanadine; 1,13-dihydroxy-N-methylcanadine; 1-hydroxy-O-acetyl-N-methylcanadine; 1,8-dihydroxy-13-O-acetyl-N-methylcanadine; 4’-O-desmethoxy-3-O-acetyl-papveroxine; 3-O-acetyl-papaveroxine; papaveroxine; and narcotine hemiacetal comprising providing: a chimeric nucleic acid sequence comprising in the 5’ to 3’ direction of transcription as operably linked components:  (i) one or more nucleic acid sequences encoding one or more of the polypeptides selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT;  CXE1; and NOS and (ii) one or more nucleic acid sequences capable of controlling expression in a host cell; (b) introducing the chimeric nucleic acid sequence into a host cell and growing resulting engineered cell to produce the particular polypeptide selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT; CXE1; and NOS and to produce noscapine and (c) recovering noscapine or the noscapine synthesis intermediate.
The specification defines the enzyme terms as “any and all enzymes comprising a sequence of amino acid residues which is substantially identical to the amino acid sequences constituting any polypeptide set forth herein, including, for example”, SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, respectively.  Accordingly, the structure of the claimed enzymes capable of being used in a method to produce noscapine from canadine derivatives is unlimited.    
In this case, the specification discloses an actual reduction to practice of the following representative species of methods of producing noscapine as encompassed by the claims (i.e. a host cell transformed with polynucleotides encoding the polypeptides of the amino acid sequences of SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, respectively).  There are no other drawings or structural formulas disclosed of claimed enzymes that are able to produce noscapine encompassed by the claims.  Furthermore, there is no other drawings or structural formulas disclosed of other enzymes that function in a biochemical pathway to produce noscapine from canadine, papaveroxine and narcotine hemiacetal derivatives.  The specification discloses that noscapine is produced by the activity of the polypeptides of SEQ ID NOs:  2, 4, 6, 8, 10, 12, and 14, which are part of a biosynthetic cluster found in the opium poppy, Papaver somniferum.  This disclosure is further supported by the reference of Winzer et al. (WO 2013/136057, priority to 03/13/2012; cited on PTO-892 mailed on 12/17/2021).  To this end, the specification fails to disclose any other working examples of methods wherein only NOS and any other enzymes are used to produce noscapine from a canadine derivative.  It is noted that the field of metabolic engineering can be inherently unpredictable and advances in metabolic pathway engineering are often achieved only by empirical experimental experimentation.  To this end, Guo et al. (Comp. Struct. Biotechnol. J., 2017; cited on IDS filed on 04/21/2021) discloses that “a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organism.  Even for model microorganisms like E. coli and S. cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easy, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…Second, a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell’s physiological and evolutionary objectives on one side and the engineer’s process objectives on the other.  Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be build up in the unbalanced pathway” [see p. 162, column 1, middle].  Furthermore, there is no prior-art or disclosed teaching regarding which of the amino acids can vary in the claimed enzymes by either conservative or non-conservative substitutions and still result in polypeptides capable of producing noscapine and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NOs:  2, 4, 6, 8, 10, 12, and 14 working together to have the claimed activity. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can be used in producing noscapine, there is no general knowledge in the art about noscapine biosynthesis that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NOs:  2, 4, 6, 8, 10, 12, and 14 as being representative of all polypeptides and biochemical pathways capable of being used in a method for producing noscapine as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the currently amended claims overcome the rejection.
This argument is found to be not persuasive for the reasons set forth in the rejection above.  The amendment to recite “an engineered cell” and “at least one particular enzyme” is not sufficient adequately describe the highly variant structure of the enzymes as claimed.
12.	The scope of enablement rejection of claims 1-17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  As amended, claims 1-2 and 13-14 are drawn to a method of making noscapine or a noscapine synthesis intermediate comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a first canadine derivative, a first papaveroxine derivative and narcotine hemiacetal; and (b) contacting the noscapine pathway precursor with at least one of the enzymes selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine or the noscapine synthesis intermediate wherein the noscapine intermediate is a second canadine derivative, a first or second papaveroxine derivative, narcotine hemiacetal or noscapine; and wherein the first canadine derivative has the chemical formula (I), wherein the second canadine derivative has the chemical formula (II) and wherein the first and second papaveroxine derivative have the chemical formula (III).  
	As amended, claims 3-12 are drawn to a method of making noscapine comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a canadine derivative and a papeveroxine derivative and (b) contacting the noscapine pathway precursor with at least one of the enzyme selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine and wherein the canadine derivative has the chemical formula (I), wherein the papaveroxine derivative has the chemical formula (III).
	As amended, claims 15-17 and 20 are drawn to method for preparing noscapine and/or one or more of the noscapine synthesis intermediates selected from the group of noscapine synthesis intermediates consisting of: 1-hydroxy-N-methylcanadine; 1,13-dihydroxy-N-methylcanadine; 1-hydroxy-O-acetyl-N-methylcanadine; 1,8-dihydroxy-13-O-acetyl-N-methylcanadine; 4’-O-desmethoxy-3-O-acetyl-papveroxine; 3-O-acetyl-papaveroxine; papaveroxine; and narcotine hemiacetal comprising providing: a chimeric nucleic acid sequence comprising in the 5’ to 3’ direction of transcription as operably linked components:  (i) one or more nucleic acid sequences encoding one or more of the polypeptides selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT;  CXE1; and NOS and (ii) one or more nucleic acid sequences capable of controlling expression in a host cell; (b) introducing the chimeric nucleic acid sequence into a host cell and growing resulting engineered cell to produce the particular polypeptide selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT; CXE1; and NOS and to produce noscapine and (c) recovering noscapine or the noscapine synthesis intermediate.
The specification defines the enzyme terms as “any and all enzymes comprising a sequence of amino acid residues which is substantially identical to the amino acid sequences constituting any polypeptide set forth herein, including, for example”, SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, respectively.  Accordingly, the structure of the claimed enzymes capable of being used in a method to produce noscapine from canadine derivatives is unlimited.    
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed enzymes capable of being used in a method to produce noscapine from canadine derivatives is unlimited.   The scope of the claimed enzymes capable of producing noscapine from any canadine or any papaveroxine derivative or any narcotine hemiacetal is unlimited. 
Regarding the biochemical pathways that are encompassed by the claims, the field of metabolic engineering can be inherently unpredictable and advances in metabolic pathway engineering are often achieved only by empirical experimental experimentation.  To this end, Guo et al. (Comp. Struct. Biotechnol. J., 2017; cited on IDS filed on 04/21/2021) discloses that “a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organism.  Even for model microorganisms like E. coli and S. cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easy, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…Second, a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell’s physiological and evolutionary objectives on one side and the engineer’s process objectives on the other.  Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be build up in the unbalanced pathway” [see p. 162, column 1, middle].
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
Winzer et al. (WO 2013/136057, priority to 03/13/2012; cited on PTO-892 mailed on 12/17/2021) discloses nucleic acids encoding polypeptides PSSDR1, PSCXE1, CYP82X1, CYP82X2, PSAT1, PSMT2, CYP82Y1, PSMT3, CYP7192A21, and PSMT1 as part of a biosynthetic gene cluster in the opium poppy, Papaver somniferum, that produces noscapine from canadine derivatives.  
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of producing noscapine, i.e. a host cell transformed with polynucleotides encoding the polypeptides of the amino acid sequences of SEQ ID NOs:  2, 4, 6, 8, 10, 12, 14, respectively.  Other than this working example, the specification fails to disclose any other working examples of methods of producing noscapine as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to the claimed enzymes that maintain the desired activity and the specification fails to provide guidance regarding how one of skill in the art is to make and use all of the combinations of the infinite number of enzymes that can be combined with NOS to produce noscapine from any canadine or papaveroxine derivative. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the currently amended claims overcome the rejection.
This argument is found to be not persuasive for the reasons set forth in the rejection above.  The amendment to recite “an engineered cell” and “at least one particular enzyme” is not sufficient to enable one skilled in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 101
13.	The rejection of claims 18-19 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more is withdrawn in view of applicants’ amendment to the claims to cancel claims 18 and 19.
14.	The rejection of claims 1-17 and 20 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more is maintained for the reasons of record and the reasons set forth below.  
	As amended, claims 1-2 and 13-14 are drawn to a method of making noscapine or a noscapine synthesis intermediate comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a first canadine derivative, a first papaveroxine derivative and narcotine hemiacetal; and (b) contacting the noscapine pathway precursor with at least one particular enzyme of the enzymes selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine or the noscapine synthesis intermediate wherein the noscapine intermediate is a second canadine derivative, a first or second papaveroxine derivative, narcotine hemiacetal or noscapine; and wherein the first canadine derivative has the chemical formula (I), wherein the second canadine derivative has the chemical formula (II) and wherein the first and second papaveroxine derivative have the chemical formula (III).  
	As amended, claims 3-12 are drawn to a method of making noscapine comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a canadine derivative and a papeveroxine derivative and (b) contacting the noscapine pathway precursor with at least one particular enzyme of the enzymes selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine and wherein the canadine derivative has the chemical formula (I), wherein the papaveroxine derivative has the chemical formula (III).
	As amended, claims 15-20 are drawn to method for preparing noscapine and/or one or more of the noscapine synthesis intermediates selected from the group of noscapine synthesis intermediates consisting of: 1-hydroxy-N-methylcanadine; 1,13-dihydroxy-N-methylcanadine; 1-hydroxy-O-acetyl-N-methylcanadine; 1,8-dihydroxy-13-O-acetyl-N-methylcanadine; 4’-O-desmethoxy-3-O-acetyl-papveroxine; 3-O-acetyl-papaveroxine; papaveroxine; and narcotine hemiacetal comprising providing: a chimeric nucleic acid sequence comprising in the 5’ to 3’ direction of transcription as operably linked components:  (i) one or more nucleic acid sequences encoding one or more of the polypeptides selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT;  CXE1; and NOS and (ii) one or more nucleic acid sequences capable of controlling expression in a host cell; (b) introducing the chimeric nucleic acid sequence into a host cell and growing the resulting engineered cell to produce the particular polypeptide selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT; CXE1; and NOS and to produce noscapine and (c) recovering noscapine or the noscapine synthesis intermediate.
This judicial exception is not integrated into a practical application because the claims encompass a naturally occurring process for the production of noscapine in the opium poppy, Papaver somniferum. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because both the specification and the reference of Winzer et al.  (WO 2013/136057, priority to 03/13/2012; cited on PTO-892 mailed 12/17/2021) disclose that the nucleic acids encoding the enzymes NOS, CYP82Y1, CYP82X2, AT1, CYP82X1, OMT, and CXE1 are part of a gene cluster found in Papaver somniferum that produce noscapine from canadine of formula (I) and papaveroxine of formula (III) is an intermediate within the pathway.  Additionally, the recitation of “engineered cell” is not sufficient to transform the method from the natural process as the term “engineered cell” is sufficiently broad to encompass any cell that has been modified as a result of natural evolution.  Furthermore, the recitation of chimeric nucleic acid sequence in claim 15 is not sufficient to transform the method from the natural process because the gene cluster itself is operably linked to promoters and can be interpreted as a chimera, and the introduction of the gene in a host cell reads on the natural introduction of the gene upon cell division or the formation of a new plant.  Accordingly, the methods of claims 1, 3, and 15 are not markedly different in structure from the natural process of producing noscapine found in the opium poppy, Papaver somniferum.  The dependent claims only further limit the canadine derivatives of papaveroxine derivatives; however, these derivatives are natural derivatives found in the natural biosynthetic pathway of noscapine synthesis in Papaver somniferum.  Therefore, the claims are not patent eligible under 35 U.S.C. 101.  It is suggested that applicants amend the claims to transform the process into something that is markedly different in structure from the natural process.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the currently amended claims overcome the rejection.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.  The amendment to recite “an engineered cell” and “at least one particular enzyme” is not sufficient to transform the method into something that is markedly different in structure from the natural process.
15.	The rejection of claims 18-19 under 35 U.S.C. 102(a)(2) as being anticipated by Winzer et al.  (WO 2013/136057, priority to 03/13/2012; cited on PTO-892 mailed on 12/17/2021) is withdrawn in view of applicant’s amendment to the claims to cancel claims 18 and 19.
16.	The rejection of claims 1-17 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Winzer et al.  (WO 2013/136057, priority to 03/13/2012; cited on PTO-892 mailed on 12/17/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
	As amended, claims 1-2 and 13-14 are drawn to a method of making noscapine or a noscapine synthesis intermediate comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a first canadine derivative, a first papaveroxine derivative and narcotine hemiacetal; and (b) contacting the noscapine pathway precursor with at least one particular enzyme of the enzymes selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine or the noscapine synthesis intermediate wherein the noscapine intermediate is a second canadine derivative, a first or second papaveroxine derivative, narcotine hemiacetal or noscapine; and wherein the first canadine derivative has the chemical formula (I), wherein the second canadine derivative has the chemical formula (II) and wherein the first and second papaveroxine derivative have the chemical formula (III).  
	As amended, claims 3-12 are drawn to a method of making noscapine comprising:  (a) providing a noscapine pathway precursor that is produced within an engineered cell selected from a canadine derivative and a papeveroxine derivative and (b) contacting the noscapine pathway precursor with at least one particular enzyme of the enzyme selected from the group of enzymes consisting of (i) CYP82Y1; (ii) CYP82X2; (iii) AT1; (iv) CYP82X1; (v) OMT; (vi) CXE1; and (vii) NOS under reaction conditions permitting the catalysis of the noscapine pathway precursor to form noscapine and wherein the canadine derivative has the chemical formula (I), wherein the papaveroxine derivative has the chemical formula (III).
	As amended, claims 15-20 are drawn to method for preparing noscapine and/or one or more of the noscapine synthesis intermediates selected from the group of noscapine synthesis intermediates consisting of: 1-hydroxy-N-methylcanadine; 1,13-dihydroxy-N-methylcanadine; 1-hydroxy-O-acetyl-N-methylcanadine; 1,8-dihydroxy-13-O-acetyl-N-methylcanadine; 4’-O-desmethoxy-3-O-acetyl-papveroxine; 3-O-acetyl-papaveroxine; papaveroxine; and narcotine hemiacetal comprising providing: a chimeric nucleic acid sequence comprising in the 5’ to 3’ direction of transcription as operably linked components:  (i) one or more nucleic acid sequences encoding one or more of the polypeptides selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT;  CXE1; and NOS and (ii) one or more nucleic acid sequences capable of controlling expression in a host cell; (b) introducing the chimeric nucleic acid sequence into a host cell and growing the resulting engineered cell to produce the particular polypeptide selected from the group consisting of CYP82Y1; CYP82X2; AT1; CYP82X1; OMT; CXE1; and NOS and to produce noscapine and (c) recovering noscapine or the noscapine synthesis intermediate.
17.	With respect to claim 1, Winzer et al. teach a method of making noscapine by providing a canadine or a papaveroxine precursor represented by either formula (I), (II) or formula (III) and contacting the precursor with a host cell transformed with nucleic acid molecules encoding genes from a noscapine Papaver somniferum cultivar, wherein said gene cluster comprises genes encoding PSMT1, PSMT2, PSMT3 (OMT), PSSDR1 (NOS), CYP82Y1, CYP82X2, PSAT1, CYP82X1, and PSCXE1 [see Figure 1 and 3; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].
	With respect to claim 2, Winzer et al. teach the method wherein the canadine derivative is N-methylcanadine and papaveroxine [see Figure 4].  Winzer et al. also teach a method of making noscapine by providing a canadine or a papaveroxine precursor represented by either formula (I) or formula (III) and contacting the precursor with a host cell transformed with nucleic acid molecules encoding genes from a noscapine Papaver somniferum cultivar, wherein said gene cluster comprises genes encoding PSMT1, PSMT2, PSMT3 (OMT), PSSDR1 (NOS), CYP82Y1, CYP82X2, PSAT1, CYP82X1, and PSCXE1 [see Figure 1 and 3; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].  It is further the examiner’s position that given that Winzer et al. teach identical host cells expressing the identical gene cluster encoding the identical enzymes as claimed, it is the examiner’s position that the noscapine biosynthetic pathway of Winzer et al. would inherently produce the canadine derivatives recited in claim 2.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed derivatives and the derivatives of the prior art (i.e., that the methods of the prior art does not possess the same material structural and functional characteristics of the claimed methods). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 3, Winzer et al. teach a method of making noscapine by providing a canadine or a papaveroxine precursor represented by either formula (I) or formula (III) and contacting the precursor with a host cell transformed with nucleic acid molecules encoding genes from a noscapine Papaver somniferum cultivar, wherein said gene cluster comprises genes encoding PSMT1, PSMT2, PSMT3 (OMT), PSSDR1 (NOS), CYP82Y1, CYP82X2, PSAT1, CYP82X1, and PSCXE1 [see Figure 1 and 3; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].
	With respect to claims 4-12, Winzer et al. teach the method wherein the canadine derivative is N-methylcanadine and papaveroxine [see Figure 4].  Winzer et al. also teach a method of making noscapine by providing a canadine or a papaveroxine precursor represented by either formula (I) or formula (III) and contacting the precursor with a host cell transformed with nucleic acid molecules encoding genes from a noscapine Papaver somniferum cultivar, wherein said gene cluster comprises genes encoding PSMT1, PSMT2, PSMT3 (OMT), PSSDR1 (NOS), CYP82Y1, CYP82X2, PSAT1, CYP82X1, and PSCXE1 [see Figure 1 and 3; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].  Winzer et al. further teach precursors comprising desmethylpapaveroxine, narcotinehemiacetal, narcotolinehemiacetal, and narcotoline [see Figure 4].  It is further the examiner’s position that given that Winzer et al. teach identical host cells expressing the identical gene cluster encoding the identical enzymes as claimed, it is the examiner’s position that the noscapine biosynthetic pathway of Winzer et al. would inherently produce the canadine derivatives recited in claims 4-12.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed derivatives and the derivatives of the prior art (i.e., that the methods of the prior art does not possess the same material structural and functional characteristics of the claimed methods). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 13, Winzer et al. teach methods of producing transgenic microbial cells comprising the gene cluster for producing noscapine and cultivating the cell under conditions to produce noscapine (interpreted as in vitro) [see Figure 1, 3, and 4; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].
	With respect to claim 14, Winzer et al. teach methods of producing noscapine from Papaver somniferum comprising the gene cluster for producing noscapine and cultivating the cell under conditions to produce noscapine (interpreted as in vivo) [see Figure 1, 3, and 4; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].
	With respect to claims 15-17 and 20, Winzer et al. teach a method of making and recovering noscapine by providing a canadine or a papaveroxine precursor represented by either formula (I) or formula (III) and contacting the precursor with a host cell transformed with nucleic acid molecules encoding genes from a noscapine Papaver somniferum cultivar, wherein said gene cluster comprises genes encoding PSMT1, PSMT2, PSMT3 (OMT), PSSDR1 (NOS), CYP82Y1, CYP82X2, PSAT1, CYP82X1, and PSCXE1 operably linked to a promoter for expression of said genes (chimeric nucleic acid sequence) [see Figure 1 and 3; p. 1, top; p. 10, top; p. 12, lines 15-37; p. 19, lines 20-35].  Winzer et al. further teach precursors comprising N-methylcanadine and papaveroxine, desmethylpapaveroxine, narcotinehemiacetal, narcotolinehemiacetal, and narcotoline [see Figure 4].  It is further the examiner’s position that given that Winzer et al. teach identical host cells expressing the identical gene cluster encoding the identical enzymes as claimed, it is the examiner’s position that the noscapine biosynthetic pathway of Winzer et al. would inherently produce the canadine derivatives recited in claim 15.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed derivatives and the derivatives of the prior art (i.e., that the methods of the prior art does not possess the same material structural and functional characteristics of the claimed methods). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants contend that the currently amended claims overcome the rejection.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.  The amendment to recite “an engineered cell” and “at least one particular enzyme” is not sufficient to distinguish the claimed methods from Winzer et al.
Double Patenting
18.	The nonstatutory double patenting rejection of claims 18-19 over claims 1-14 of U.S. Patent No. 10,793,885 is withdrawn in view of applicants’ amendment to the claims to cancel claims 18 and 19.
19.	The nonstatutory double patenting rejection of claims 1-17 and 20 over claims 1-14 of U.S. Patent No. 10,793,885 is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 12/17/2021.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants request the rejection be held in abeyance until patentable subject matter has been identified.
	Accordingly, the rejection is maintained for the reasons of record set forth above.
Conclusion
20.	Status of the claims:
	Claims 1-17 and 20 are pending.
	Claims 1-17 and 20 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656